I agree with Mr. Justice BUFORD, that Chapter 16058, Acts of 1933, is a local Act and that in its enactment Section 21 of Article III of the Constitution was not observed. It is a local Act because the purpose of the attempted classification was obviously disingenuous. Whether such legislation is wise this Court has no power to question. The test as to the validity of classification for purposes of legislation is good faith. See Hayes v. Walker, 54 Fla. 163, 44 So.2d Rep. 747.
That element may be inquired into. The Act can be upheld only upon the theory that it is general legislation. If it operates and applies uniformly upon all places of the class requiring that particular kind of legislation it is a general law, but the class must be germane to the purpose of the law and must be characterized by some substantial qualities or attributes which render such legislation necessary or appropriate for the numbers or places within the class. See 25 R. C. L. 817, and the long list of authorities cited in support of the text. If the classification is false or deficient, it is not reasonably possible to discern some particular necessity applicable and necessary or even especially convenient to the particular class to which the legislation applies then the classification is obviously unfair and not made in good faith. It is impossible for legislative fiat to create that situation. It must exist before the legislative wisdom *Page 572 
acts upon it in the form and by the means provided by the Act.
If that condition is not found in the lives and necessities of the people, if there is not a reasonably close relation between the basis of classification and the evil to be corrected or the convenience to be provided, then the classification is arbitrary and not in good faith.
Such classification as the Legislature attempted to make in the passage of Chapter 16058, supra, this Court has at other times held to be valid, but as Mr. Justice BUFORD said in his dissenting opinion, such holdings have been unfortunate and contrary to the letter and spirit of the Constitution wherever this Court in upholding the laws has not pointed out the logical connection, the reasonable relation between the basis of classification and the necessities growing out of the existence normally, logically, of the natural classification.
The Act in question deals with the selection of persons whose names constitute a jury list from which the selection of grand and petit jurors is to be made in the State business of administering justice in the county which falls within the classification fixed by the Act.
There are several features of the Act which are especially applicable to the county which comes within the classification. Some of them are: Two Jury Commissioners are to be substituted in the place of the County Commissioners in the matter of selecting jury lists. They are vested with the power of omitting from the list the names of persons claiming exemption from jury duty and who file their statements and supporting affidavits on or before December 31st of each year. If any person claiming exemption from jury duty fails to file his affidavit of exemption he shall not be entitled to have the privilege of exemption from jury duty *Page 573 
the succeeding year. The Commissioners are to receive a salary of one hundred dollars per annum each and actual expenses incurred in the performance of his duty. The jury list is to be approved by the "Circuit Judge or one of said Circuit Judges." When the jury list is made and copies of the names made on separate slips of paper and put in the jury box, if there are any names left in the box from the preceding year the fact is not to "invalidate the contents of the box" or the "procurement of any jurors by drawing names therefrom." The Commissioners are empowered to select the names of the "male inhabitants of such County known or believed to be qualified under the laws of Florida to be jurors."
Just why such method of selecting and preparing a jury list annually is especially necessary or reasonably convenient in counties having a population exceeding one hundred and fifty-five thousand and not necessary or reasonably convenient in a county of one hundred and fifty-five thousand population or less, neither the existing conditions, the nature of the duties to be performed, nor the facilities existing for the labor required give the slightest reason, nor is it made even vaguely apparent by the most expert use of amphibology, a great practice of the ancient Oracle of Delphi, and not seldom employed in modern times.
It cannot be assumed that because a county has more than a certain number of residents living within its limits, a condition therefore exists which required, or makes convenient, the jury-list-selecting-machinery provided for in the Act, while in a county having a less number of inhabitants no such convenient machinery is required for the more efficient and expeditious selection of juries.
To assert the affirmative of the proposition that the difference in population ipso facto creates the difference in *Page 574 
conditions which requires the convenience in one county but not in another of less population is to invoke the fallacy of assuming that one thing is the cause of another without any sufficient grounds. "Post hoc ergo propter hoc" describes the character of such fallacious conclusions. One may with as much logic assert that the greatness of England is due to the character of her people or that it will rain during the month following a new moon with a corner tipped toward the earth.
BROWN and BUFORD, J. J., concur.